IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 00-50182
                             Summary Calendar
                          _____________________



BILLY R. EDWARDS,

                                                          Plaintiff-Appellant,

                                      versus

TOGO D. WEST, Secretary,
Department of Veterans Affairs,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                       USDC No. W-99-CA-029
_________________________________________________________________

                                 July 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Edwards, pro se, has brought a race discrimination claim

against   Togo    West,   Secretary     for    the   Department    of    Veterans

Affairs, seeking $750,000,000.          Edwards charges that he was denied

a promotion to “Supervisory Clerk” due to race discrimination. The

district court ruled for West on summary judgment, holding that

Edwards   had    failed   both   to    establish     a   prima   facie   case   of

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination and to carry his burden of proving that the reasons

given for denying Edwards the job were not merely pretextual.

Edwards appeals this judgment.          For the reasons stated herein, the

district court decision is affirmed.

                                        I

       In the summer of 1996, Edwards, an African-American, was a

Food Service Worker at the Marlin Integrated Clinical Facility of

the Department of Veterans Affairs Central Texas Veterans Health

Care System.      His duties consisted mainly of checking patient’s

food trays, delivering them, and cleaning the kitchen.               The level

of this position was “GS-2,” with Wage Grade 2, step 2.

       On June 11, 1996, Edwards responded to Job Notification #96-68

and    applied   for   the   position    of   Supervisory   Clerk,   Customer

Services, GS 303-8, Target 10.          Twenty-one people applied for the

job.    Eight were African-American, eleven were white, and two were

Hispanic.

       Guadalupe Gonzalez in the Human Resources Management office

reviewed Edwards’s application. She sent Edwards a memo explaining

that he lacked the required experience on July 19, 1996.               Of the

six people later referred for the position, two were African-

American.1   At least five had prior supervisory experience.

        1
      A referral list, often referred to as the “best qualified
list,” is a list of those qualified and eligible applicants who
have undergone a further, more stringent screening process.




                                        2
     Edwards   filed   a   complaint      with   the   EEOC,    but    the   EEOC

ultimately denied him relief. Edwards then brought suit in federal

court, charging violations of Title VII.2               The district court

dismissed on summary judgment, holding both that Edwards had failed

to establish a prima facie case and that the reason for denying him

referral was not pretextual.        Edwards filed a timely appeal.

                                     II

                                      A

     Because we are reviewing a summary judgment determination, we

use the same standard as the one employed by the district court.

Williams v. Time Warner Operation, Inc., 98 F.3d 179, 181 (5th Cir.

1996).   Summary   judgment    is    appropriate       “if     the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law."           Fed. R. Civ. P. 56(c).            We

construe all evidence in the light most favorable to the non-moving

party without weighing the evidence, assessing its probative value,



Edwards’s complaint is that he was not on this list, and was
therefore not ultimately offered the position.
     2
      Edwards also brought claims based on 42 U.S.C. § 1981. But
as the district court noted, because Edwards was a federal
employee, Title VII provides the exclusive scheme for charges of
employment discrimination. Pfau v. Reed, 125 F.3d 927, 932 (5th
Cir. 1997).




                                      3
or resolving any factual disputes. See Lindsey v. Prive Corp., 987

F.2d 324, 327 n.14 (5th Cir. 1993).

                                             B

     We agree with the conclusion reached by the district court.

Edwards     has        presented     no      evidence       suggesting        that   his

qualifications were commensurate with those of the people that were

referred.         As    West     points   out,      Edwards     lacked   supervisory

experience.        Nor     has     Edwards       produced   a   shred    of    evidence

suggesting that his rejection was based on his race.                            Because

Edwards has to present a genuine issue of material fact, the

resolution of which would entitle a jury to rule in his favor,

summary judgment was appropriate.

                                          III

     For the reasons stated herein, the district court’s judgment

is

                                                                   A F F I R M E D.




                                             4